Merrimack is the county in which the pauper had last resided for one year, in the last five, at the time she applied to it for relief; consequently it was chargeable with her support notwithstanding she had been aided by Hillsborough county within a year; for she had not resided in that county for three months at the time the relief was furnished. P. S., c. 85, s. 9, as amended by Laws 1903, c. 67, s. 3. *Page 388 
In other words, as Hillsborough county might have recovered from Merrimack county the money it gave the pauper, she had not been aided by that county within one year, within the meaning of that term as used in s. 9, when she applied to Merrimack county for relief.
Petition dismissed.
All concurred.